                                                                            r;··= =====- =--=-===:;'I
           Case 1:16-cr-00829-AKH Document 176 Filed 11/16/20 Page 1 of 8
                                                           ~mcsnNY
                                                                                ,r-l !MENT
                                                                                   TRONIC ALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- --------- X


UNITED STATES OF AMERICA,                                            ORDER GRANTING MOTION
                                                                     FOR RELEASE
             -against-
                                                                     16 Cr. 829 (AKH)
 CARLOS DJEMAL NEHMAD,

                                         Defendan.

 ----------------------------------------------------- --------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:



                 Defendant Carlos Djemal Ne            ad ("Djamal") has served approximately 34

months of a 75-month custodial sentence. H renews his motion for compassionate release,

alleging new grounds and a change in govern ng law. I grant his motion.

                 Djamal pleaded guilty on Sep mber 19, 2017 to wire fraud, in violation of 18

U.S.C. § 1343, as a leader and organizer of a omplex scheme to cheat Mexican tax authorities

of millions of dollars through an export-imp            scheme using Mexican and United States'

citizens and United States' corporate dummi s. See Indictment, ECF No. 33, at 16, and plea of

guilty, ECF No. 80. On May 29, 2018, I sen need Defendant to 75 months' imprisonment to be

followed by three years of supervised release See Judgment, ECF No. 131 , at 1-2; Sentencing

Tr., ECF No. 140, at 7:2-3 . The Sentencing           uidelines, driven upwards by the amount of tax

revenues Mexico lost, had provided a custodial range of 97 to 121 months. Defendant

surrendered into custody in July 2018 and, t ing pre-bail detention into account, has served

approximately 34 months of his 75-month c todial sentence.

                 On July 16, 2020, Djemal mo ed to reduce his sentence to time-served, pursuant

to 18 U.S .C. § 3582(c)(l)(A)(i), primarily o the grounds that FCI Miami, the facility at which
          Case 1:16-cr-00829-AKH Document 176 Filed 11/16/20 Page 2 of 8



he then was housed, was experiencing a COVID-19 outbreak. See ECF Nos. 159, 160. I denied

the motion on August 10, 2020, holding that jemal had not shown "extraordinary and

compelling reasons" for reducing his sentenc pursuant to 18 U.S.C. § 3553(a). Djemal asks me

to reconsider that ruling, moving altemativel for reconsideration or, by a renewal of the motion,

upon new grounds made available by change[ in the law and on the basis of recent events. (ECF

No. 168). For the reasons that follow, I gran1 his motion.

                                                    D ·scussion

                  Djemal's motion for reconsid ration comes late. The Court's local rules provide

that a "motion for reconsideration ... shall b filed and served within fourteen (14) days after the

Court's determination of the original motion" Criminal Local Rule 49.l(d). October 8, 2020,

the date this motion was filed, is more than 14 days after I decided his earlier motion, August 10,

2020. United States v. Lisi, No. 15 CR. 457 KPF), 2020 WL 1331955, at *1 (S.D.N.Y. Mar. 23,

2020) (citing United States v. Yannotti, 457 . Supp. 2d 385 , 390 (S.D.N.Y. 2006)). However,

"courts retain discretion to excuse an untim y filing," and I exercise my discretion to review the

merits of Defendant's motion. 1 See Lisi, 20 0 WL 1331955 at *1.

                  A motion for reconsideration "may be granted where the moving party identifies

an intervening change of controlling law, th availability of new evidence, or the need to correct

a clear error or prevent manifest injustice." United States v. Spencer, No. 04 CR. 1156 (PAE),

2020 WL 3893610, at *3 (S.D.N.Y. July 10 2020) (quoting Kole! Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Tr., 729 F 3d 99, 104 (2d Cir. 2013) (quotations omitted)).




1
  Defendant bases his argument, in part, on a Secon     Circuit decision published a few weeks after issuance of the
Court's August 10, 2020 order, United States v. Bro     ker, 976 F.3d 228 (2d Cir. 2020)). Under the circumstances
described in this order, there is good cause to excus   the delayed filing . See United States v. Okparaeke, No. l 7-
CR-225 (NSR), 2019 WL 4233427, at *2 (S.D.N.Y.          Sept. 6, 2019) (noting that courts may excuse an untimely filing
for good cause).

                                                            2
            Case 1:16-cr-00829-AKH Document 176 Filed 11/16/20 Page 3 of 8



"The decision to grant or deny a motion for r consideration is within the sound discretion of the

district court." Patterson v. United States, N . 04 CIV. 3170(WHP), 2006 WL 2067036, at* 1

(S.D.N.Y. July 26, 2006). A court may gran a sentence reduction under 18 U.S.C. §

3582(c)(l)(A)(i) when "extraordinary and co pelling reasons" warrant such a reduction, and

after considering the factors set forth in 18 U. .C. § 3553(a) to the extent they are applicable.

See United States v. Fisher, No. l:83-CR-001 0-PAC-1, 2020 WL 5992340, at *3 (S.D.N.Y.

Oct. 9, 2020).

                  Djemal points to two develop ents, both following the Court' s August 10, 2020

order denying compassionate release, that sh             ld be, and previously had not been, considered:

(1) an assumption of the August 10 order that Defendant soon would be transferred to Mexican

custody which, because of clumsiness and err rs by BOP, did not occur, causing substantial

harm and suffering to Defendant; and (2) a S cond Circuit decision issued in September, a month

after my order, expanding the considerations or compassionate release. United States v. Broker,

976 F.3D 228 (2d Cir. 20202 Djamal also ar ues a third ground: the calculations under the

Sentencing Guidelines based upon the amoun of loss did not sufficiently consider that the loss

was suffered by a foreign government. See                ited States v. Azeem, 946 F.2d 13, 17 (2d Cir.

1991) and United States v. Chunza-Plazas, 45 F.3d 51, 57-58 (2d Cir. 1995).

                  Brooker relaxed the considerat ons for finding extraordinary and compelling

reasons for a sentence reduction pursuant to 1 U.S.C. § 3582(c)(l)(A)(i). See Brooker, 976

F.3d at 237-38. The First Step Act, the Seco d Circuit held, enabled district courts to consider a

"full slate of reasons" to constitute extraordi ary and compelling circumstances to justify a

compassionate release, Brooker, 976 F.3d at 37, for example, family circumstances, see, e.g.,


2
 Defendant' s brief refers to this case as "United States v. Zullo," however, the case caption on both Lexis and
Westlaw shows "United States v. Brooker," and that is the caption used in this order.

                                                          3
           Case 1:16-cr-00829-AKH Document 176 Filed 11/16/20 Page 4 of 8




United States v. Hasanoff, No. 10-CR-162 (       W), 2020 WL 6285308 , at *2-3 (S.D.N.Y. Oct.

27, 2020) (granting early release of defendant who had served approximately seven years of an

18-year sentence because defendant's mother      as in poor health and in need of care, and because

defendant showed significant rehabilitation).

                Previously, many district co     in this Circuit considered that their discretion was

limited to policies set out by the United State Sentencing Commission. See, e.g., United States

v. Zukerman, 451 F. Supp. 3d 329, 335 (S.D . . Y. 2020) (noting that the authority to define

"extraordinary and compelling reasons" has b en granted to the Sentencing Commission);

United States v. Ebbers, 432 F. Supp. 3d 421 , 426 (S.D.N.Y. 2020) (observing that a court may

reduce a term of imprisonment after finding, nter alia, that such a reduction is consistent with

applicable policy statements issued by the Se tencing Commission). Brooker changed that, and

Djemal urges that the change justifies reconsi eration of my earlier ruling that he had not shown

"extraordinary and compelling circumstances to justify compassionate release. I agree.

                 I knew in August of this year, when I denied Djemal ' s motion for early release,

that the BOP had determined in November 2 19 to transfer Djemal to Mexican prison

authorities, to serve the remainder of his sent nee in Mexico. See Gov't Mem. in Opp. to Def s

Mot. for Compassionate Release, ECF No. 1 6, at 5; see also ECF No. 166-2 (BOP represents

that Defendant is "pending a treaty transfer t Mexico"); ECF No. 173 ("[T]he BOP has

approved the defendant to serve the remaind      of his sentence in Mexico. "). What was the point

to give Djemal early release from a U.S. jail, considered, if he was soon to be transferred to a

Mexican jail. Thus, I denied his motion, but     ged BOP to transfer Djemal expeditiously. A

year later, Djemal still sits in jail.




                                                  4
           Case 1:16-cr-00829-AKH Document 176 Filed 11/16/20 Page 5 of 8



                 Twice, BOP moved Djemal fr m one jail to another, intending that he be part of a

scheduled plane-load of transferees. Twice,             OP, through its own mishaps, missed the schedule.

And now Djemal sits, in quarantine, in La Tu a FCI, just outside of El Paso, where the

coronavirus rages unabated. Prisoners in Dj               al ' s unit have succumbed to infection. No doctor

has been available to treat Djemal's own med cal needs, his diabetes, sciatica and multiple

hernias, making him more vulnerable to coro avirus infection.

                  Djemal suffers further indignit es. BOP has lost Djemal' s personal possessions in

the prison transfers, including hist 'jillin, the hylacteries that are fundamental to Jewish

morning prayers. 3 He has not seen any mem er of his family in four years; they have been

denied visas to travel to the United States. He pleads that the deprivations have left him

physically and emotionally ill.

                  I hold that the circumstances d scribed above constitute "extraordinary and

compelling reasons" in favor of compassiona e release. Hasanoff, 2020 WL 6285308, at *2-3.

                  The sentencing considerations of 18 U.S.C. 3553(a) do not outweigh this holding.

See United States v. Ebbers, 432 F. Supp. 3d 21, 430-31 (S.D.N.Y. 2020) (" [I]n considering the

section 3553(a) factors, [the Court] should as ess whether those factors outweigh the

' extraordinary and compelling reasons' warr ting compassionate release."). Defendant's crime

was serious; it defrauded the Mexican gove               ent of millions of dollars of tax revenues, and

involved U.S. persons and companies. See S ntencing Tr., ECF No. 140, at 46-48. Defendant


3
  T'fillin, or phylacteries, are two hand-made leather oxes, with compartments to contain four hand-written
passages of scripture. The boxes are wound with re lat d leather straps upon the left arm close to the heart, and on
the forehead over the eyes, to remind the Jewish wors ipper of the singularity of God, and to carry out the injunction
in Torah to love the Lord your God with all your heart and soul and might. The binding oft 'fillin close to heart and
mind are commanded in Torah and express the worshi per' s love and commitment to God, religion and faith. See
Deuteronomy, 6:5-8 and, generally, h s://www.· ewis enc clo edia. com/articles· 14283-tefillin ; and
ou.org/Judaism-101 /glossary/tefillin. T'fillin are valu ble, costing several hundreds of dollars, customarily given by
a father or grand-father to a bar mitzva boy, and there fter used and cherished. Physically, their loss can be
replaced; emotionally, their loss is irreparable.

                                                          5
          Case 1:16-cr-00829-AKH Document 176 Filed 11/16/20 Page 6 of 8



pled guilty to the crime, did not challenge the calculations of loss in relation to the level of

punishment provided by the Sentencing Guid lines (as he probably could have), and accepted

responsibility for his actions. See id. at 5-6.   e is a first-time offender. Id. at 7. He has served

almost three years in federal prison, satisfyin the goals of general and specific deterrence, and is

likely to face additional penalties upon re       ng to Mexico, including incarceration in a Mexican

jail, since it was Mexico that lost substantial   venues from Djemal's crimes, and it was in

Mexico that many of Djemal's crimes were c mmitted. There is little likelihood that Djemal

will be committing any further crimes.

                The substantial loss to the Me ican government drove the Guidelines calculation

to a Criminal Offense level of 30 and a custo ial range of 97 to 121 months. Although the

custodial sentence I gave, 75 months, was we 1 below the Guidelines range, it was affected by

the Guidelines calculation. And that Guideli es calculation was affected less by criminal

activities in the United States and more by lo s to the government of Mexico.

                Defendant argues in his motio that it was error to give such weight to a foreign

government's loss, citing United States v. Az em, 946 F.2d 13, 17 (2d Cir. 1991) and United

States v. Chunza-Plazas, 45 F.3d 51, 57-58 ( d Cir. 1995). In Azeem, the Court did not allow a

sale of heroin from one foreign country to an ther to be included in determining the base level of

a conspiracy to import heroin into the United States. In Chunza-Plazas, the Court did not allow

unrelated foreign conduct to serve as basis fo an upward departure for crimes committed in the

United States. The two cases are distinguish ble. Djemal's frauds within the United States were

integral to his scheme. As I pointed out in th Sentencing Hearing, the cheating of the Mexican

tax authorities by manipulations of its value- dded tax (VAT) involved exports into the United




                                                    6
          Case 1:16-cr-00829-AKH Document 176 Filed 11/16/20 Page 7 of 8



States, co-defendants living in the United Sta s, and corporations and bank accounts also in the

United States.

                 The sentence of Djemal was n t improper. But it was high, influenced too much

by the loss to Mexico. My decision to grant      mpassionate release to Djemal does not bar

Mexico from acting against him as it conside s appropriate, by criminal prosecution, restitution,

or otherwise. Under Brooker, however, these considerations add to the "extraordinary and

compelling" circumstances justifying Djemal s compassionate release.

                 For the reasons described in th s opinion, I grant Defendant's motion for

compassionate release pursuant to 18 U.S.C. . 3582(c)(l)(A)(i), and sentence him to time

served. My sentence of three years superviso      release is revoked. It also was motivated by

considerations ofrestitution, and is unnecess     in light of jurisdiction of the Mexican authorities

to pursue restitution against Djemal.

                 Defendant is a "deportable ali n" subject to an ICE detainer. See Presentence

Investigation Report, ECF No. 113, at 2, 31.     e is ready, willing and able to go to Mexico,

immediately. Counsel have advised me that I E will take custody of him immediately upon his

release and take him across the border the s    e day, directly to Mexican immigration services in

Juarez, Mexico, where his family can make a angements to see him or return home with him, as

Mexican authorities direct, free of further obl gation to U.S. BOP or this court. I order the

Warden of La Tuna to release Djemal to the      istrict Director ofICE at 10:00 a.m. , November

23, 2020, and I order the District Director oft e District encompassing El Paso to take custody

of Djemal, there and then, and promptly brin him across the border to Mexican immigration

authorities in Juarez, Mexico. The sentence o I supervisory release is revoked. The Clerk is

ordered to terminate the open motion (ECF N . 170). The Assistant U.S. Attorney responsible



                                                  7
          Case 1:16-cr-00829-AKH Document 176 Filed 11/16/20 Page 8 of 8



for the prosecution of this case shall report to he court promptly upon Djemal' s release and

transfer to Mexican immigration authorities i Juarez, Mexico.




               SOORDEREr

Dated:                     J,
               November / 2020
               New York, New York
                                                             United States District Judge




                                                 8
